Title: From Abigail Smith Adams to Harriet Welsh, 16 October 1815
From: Adams, Abigail Smith
To: Welsh, Harriet




Dear Harriet
Quincy October 16th 1815


Mr Adams call’d yesterday morning before six oclock, I rose before light in order to write to you, and waited only for the sun to give me light to do so; but the man came before, and I had only time while he waited to scratch of the hasty line I sent, or I should have told you, that the paper came safe the by mr d Greenleaf. Caroline’s Letter informs me that she was well the 7th. that John had not then received his commission but daily expected it, I have written to him by no means to go untill he is sure of it. I thank you for your care of the Letter I sent. I have written by Dr Reynolds who goes in the Galen, and the Dr. has written by mr Gray, and Col Aspinwall, I also thank you for all your attentions, to the slip, waiter &c the lace is just what Susan wanted to compleat a lap—The influenza is prevalent, every House is afflicted, we have two of our domesticks down with it the P and I have escaped as yet. I suppose Susan wrote you Johnsons description of the black receivd and Black Eyed Boy—the P. answered hs letter, and told him Abbe had deserved well of her country, and hoped soon to hear the same from Caroline
John writes his uncle, that he shall not sail untill the 20th—I inclose the paper you desired to have returnd
Love and good Will to all, our text this afternoon, "was do good as you have opportunity," this Duty is always so readily performed by you, that I need not recite the ten reasons our minister gave, for inculcating this Doctrine, and doing his discourse, he said he had limited himself to ten—but he could have added an hundred—Yours as ever


A A


I thought I would wait, hoping sugar might fall

